Ogletree =a
€aKInS soa ELECT RAMOTES FILED

Telep
Facsi
www

 

Evan B. Citron
212.492.2068
evan.citron@ogletree.com

February 4, 2020

VIA ECF

The Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007-1312

Re: Diaz vy. The Jones Group, Inc., 19-cv-07850 (AT)
Dear Judge Torres:

We represent Defendant The Jones Group, Inc. (“Defendant”) in the above-referenced
matter. In accordance with Rule I.C of Your Honor’s Individual Practices, and for the reasons
identified below, we respectfully write to request a stay of all deadlines and appearances in the
case for 90 days, until May 4, 2020.

On February 3, 2020, Defendant notified our firm, Ogletree Deakins (“Ogletree”), of its
intent to substitute another firm in Ogletree’s place as its counsel in this matter. Defendant
respectfully requests a 90-day stay of all deadlines and appearances, including the mediation
scheduled for February 7, 2020, to (i) afford it sufficient time to identify and engage new counsel;
and (ii) afford its new counsel sufficient time to prepare its defense of Defendant in this matter.

This is Defendant’s first request for the relief sought herein, and Plaintiff consents to this
request.

Thank you for Your Honor’s consideration of this request.

Respectfully submitted,

OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.

By:_s/ Evan B. Citron
Evan B. Citron

 

GRANTED in part, DENIED in part. The action is STAYED for 60 days to provide
Defendant time to engage new counsel. All conferences and deadlines are ADJOURNED sine
die. The parties are directed to submit a joint status letter by March 20, 2020.

SO ORDERED. ;-

Dated: February 6, 2020 ANALISA TORRES
New York, New York United States District Judge

 
